department of the treasury internal_revenue_service washington d c date cc ita b04 conex-124027-08 number info release date uil the honorable spencer bachus member u s house of representatives international park drive suite birmingham al attention dear congressman bachus am responding to your letter dated date on behalf of your constituent he expressed several concerns about the federal income law including the lack of inflation indexing for capital_gains the alternative_minimum_tax the taxability of social_security_benefits and the lack of a deduction for expenses senior citizens pay for help with certain activities as you requested responded directly to addressed his concerns and the reasons for some of these provisions of law enclosing a copy of my response we explained how congress has am hope the enclosed letter is helpful to him me or at if you have any questions please contact sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc ita b04 conex-124027-08 index number dear am responding to your date letter to congressman spencer bachus who asked us to respond directly to you you expressed concern about the federal tax laws including the lack of inflation indexing for long-term_capital_gains and interest the alternative_minimum_tax the taxability of social_security_benefits and the lack of a deduction for expenses senior citizens pay for help with certain activities this letter explains how congress has addressed some of your concerns and the reasons for certain provisions of federal tax law congress would need to take legislative action to change the provisions of federal tax law about which you express concern inflation indexing congress has enacted several provisions of law to mitigate the effects of inflation on federal income taxes for example many provisions of tax law affecting individuals including the individual rate brackets the standard_deduction the personal_exemption and the overall_limitation_on_itemized_deductions are automatically adjusted to ease the burden of inflation on taxpayers revproc_2007_66 r b which is enclosed lists many of the inflation adjusted items although the internal_revenue_code the code does not directly index capital_gains to inflation the lower preferential tax_rate for capital_gains ameliorates the effects of inflation on capital_gains taxation congress reduced capital_gains rates in because the prior higher rates were seen as inequitable to the extent gains were taxed that only represented inflationary increases in value s rep no pincite today the maximum capital_gains_rate i sec_15 percent for gain from the sales of most stock moreover in subject_to certain limitations adjusted_net_capital_gain is not subject_to income_tax for individuals whose income would otherwise be taxed at a rate below percent alternative_minimum_tax amt the amt is a separately figured tax that eliminates many deductions and credits thus increasing the tax_liability for a taxpayer including an individual who would otherwise pay less tax congress enacted the amt to serve on overriding objective to ensure that no taxpayer with substantial economic_income can conex-124027-08 avoid significant tax_liability by using exclusions deductions and credits congress believed that it was inherently unfair for high-income taxpayers to pay little or no tax due to their ability to use_tax preferences see h_r rep no pincite the amt_exemption_amount is not indexed to inflation congress however has mitigated the effects of the amt by raising the income level exemption to reflect inflation most recently in the tax increase prevention act of pub_l_no taxation of social_security_benefits sec_86 of the code requires taxpayers to include in gross_income a portion of their social_security_benefits if the sum of their modified_adjusted_gross_income and one-half of their social_security_benefits exceeds a certain amount congress believed that social_security_benefits should be taxed similarly to private pensions and that taxing a portion of these benefits would improve tax equity by treating nearly equally all forms of retirement and other income designed to replace lost wages congress provided the income thresholds to limit the law's effect to taxpayers with a greater ability to pay taxes see s rep no pincite and h_r rep no pincite nondeductibility of personal expenses senior citizens incur in general taxpayers including senior citizens cannot deduct personal living or family_expenses however sec_213 of the code allows a deduction for certain medical_expenses including maintenance and personal care services required by a chronically_ill_individual and provided under a plan of care that a licensed_health_care_practitioner prescribes also sec_63 provides an additional standard_deduction dollar_figure in for taxpayers age and over in addition under sec_22 of the code married taxpayers age and over filing jointly can claim a credit against tax of up to dollar_figure if the sum of certain nontaxable pensions and benefits and one-half of adjusted_gross_income in excess of dollar_figure does not exceed dollar_figure hope this information is helpful if you have any questions please contact identification_number at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
